DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/03/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0257738) “Kim” in view of Halmann et al. (US 2012/0108960) “Halmann” and Reicher et al. (US 2017/0038951), hereinafter “Reicher”. 
	In regard to claim 1, Kim teaches “An ultrasound diagnostic system (ultrasound diagnosis device 100, fig. 1; [0050]) including an ultrasound diagnostic device (probe 2 and ultrasound transmission/reception unit 10, fig. 1; [0050] and [0052]) configured to transmit an ultrasound beam toward a subject from an array transducer (“probe 2 transmits ultrasound signals to an object 1” [0052] and “probe 2 includes a plurality of transducers that oscillate based on electric signals transmitted thereto and generate acoustic energy, that is, ultrasound waves” [0052]), and receive an ultrasound echo from the subject to create an ultrasound image (“reception unit 12 generates ultrasound data by processing echo signals received from the probe 2” [0054]), and a workstation (image processor 20, communication unit 30, memory 40, input device 50, and control unit 60, fig. 1; [0050]) connected to the ultrasound diagnostic device (the probe 2 and ultrasound transmission/reception unit are connected to the image processor 20, communication unit 30, memory 40, input device 50, and control unit 60 via buses 70 [0050] as seen in fig. 1), the ultrasound diagnostic system comprising: 
a storage unit (memory 40, fig. 1; [0050]) configured to store a plurality of ultrasound images in past diagnosis of a plurality of subjects as past images (“generated ultrasound image may be stored in the memory 40” [0058] and “memory 40 stores various data processed by the ultrasound diagnosis device 100… such as ultrasound data and ultrasound images” [0066], wherein these stored images are necessarily past images as they have been previously acquired and saved after processing the received ultrasound signals, as described in the process of ultrasound image acquisition for diagnosis in [0050]-[0059] which terminates with storing the images in the memory 40 and displaying them; further, as this memory is capable of storing ultrasound images [0066], it would therefore would be capable of storing images representing a plurality of subjects), 
wherein the workstation has 
an input unit (input device 50, fig. 1; [0050]) for allowing an operator to input various kinds of information (as described in [0068], the input device 50 allows for a user to input data and various “input elements”),
a workstation-side display unit (display unit 25, fig. 1; [0059]), and 
a workstation-side processor (image generator 24 of image processor 20, fig. 1; [0055] and [0058]) configured to control display in the workstation-side display unit (“image processor 20 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transmission/reception unit 10 and displays the ultrasound image” [0055], “image generator 24 may display additional information in an ultrasound image by using text and graphics… display unit 25 displays and outputs the generated ultrasound image” [0058]-[0059]; the relationship between the image generator 24 and display is seen in fig. 1), 
wherein, the workstation-side processor (“FIG. 10 illustrates a first screen 1000 displayed by the display unit 230 according to a control of the controller 210” [0145], wherein “user interface unit 220 may output an edit menu 1030” [0146] and “controller 210 may then control playback of an ultrasound moving image produced based on a plurality of second ultrasound images corresponding to a plurality of selected markers, through the edit menu” [0149]) is configured to set a transition time (via the edit menu 1030, first image 1021 and second image 1022 are placed on a time-line at respective time intervals 1031 and 1033 in order to provide a transition time between the first and third images as described in [0146]-[0148]), and 
wherein, in a case where a routine test in which a plurality of parts of the subject are sequentially subjected to ultrasound diagnosis in accordance with a determined procedure is performed (as described in [0078]-[0080], ultrasound images are acquired of multiple views of objects and in a case where information on the subject is input from the input unit (the information is input via the user interface 220 as described in [0079]-[0080] and it is stated that “ultrasound diagnosis apparatus 200 may be incorporated into the ultrasound diagnosis device 100 shown in FIG. 1. In detail, the controller 210, the display unit 230, the user interface unit 220, and the memory 240 correspond to the image generator 24, the display unit 25, the input device 50, and the memory 40, respectively” [0076]), the workstation-side processor is configured to make the workstation-side display unit perform a first display (as described in [0058]-[0059] the image generator 24 controls the display and further elaborated in [0079]-[0080] the display screen is controlled by the control unit 210, which corresponds to image generator 24) in which a plurality of past images in a past routine test of the subject stored in the storage unit (the process of ultrasound image acquisition for diagnosis for parts of the body [0046] is described in detail in [0050]-[0059], of which diagnosis of a part of the body is a past routine test, and terminates with storing the images in the memory 40 and displaying them; further, “memory 40 stores various data processed by the ultrasound diagnosis device 100… such as ultrasound data and ultrasound images” [0066], wherein these stored images are necessarily past images as they have been previously acquired and saved after processing the received ultrasound signals) are displayed as a thumbnail list (as described in [0058]-[0059], ultrasound images are processed, then stored in memory 40, and finally displayed; “FIG. 7A illustrates a first screen 710 including a first ultrasound image 720 and a marker list 730” [0125], wherein the marker list is formed of thumbnail images as seen in fig. 7A which show respective markers in sequential order [0126] and the markers and images are stored in memory 240 [0116]), and after elapse of the transition time from a time point when the first display is performed (as described in [0147]-[0150], this assignment of time intervals allows for the creation of a moving image that transitions from the first ultrasound image 1021 to the second ultrasound image 1022 at the assigned times during playback and therefore is perform a second display (second screen 750, fig. 7B; [0125]) in which ultrasound images are displayed side by side (as seen in fig. 7B there are two rows of ultrasound images side by side) on regions adjacent to each other (as seen in fig. 7B).
Kim does not disclose the workstation-side processor is configured to make the workstation-side display unit perform a first display in which a plurality of past images in a past routine test of the subject are displayed as a thumbnail list and then perform a second display in which one past image and a current image including an ultrasound image newly created in the ultrasound diagnostic device with respect to a part corresponding to the one past image are displayed side by side on a past image region and a current image region adjacent to each other, in an arrangement order of the plurality of past images displayed as the thumbnail list in the first display.
However, Halmann, also in the field of medical imaging display, does teach the workstation-side processor makes the workstation-side display unit (as discussed in [0025] “process 30 also includes displaying image data at 38, such as on a display having multiple display portions or sections” wherein the displaying of data is necessarily carried out under control of a processor and processor/hardware configurations are described in [0019]) perform a first display (display 40, fig. 3) in which a plurality of past images in a past routine test of the subject are displayed as a thumbnail list (“archived images 82 for that portion 78 are displayed, such as thumbnail images. For example, the archived images 82 may correspond to images from some or all of the previous scans for the particular finger and joint” [0035], and further described in [0035]) and then perform a second display (display 90, fig. 4) in which one past image (“archived image 74”, fig. 3; [0033]) and a current image (“live ultrasound image 72”, fig. 3; [0033]) including an ultrasound image newly created in the ultrasound diagnostic device with respect to a part corresponding to the one past image are displayed side by side on a past image region and a current image region adjacent to each other (“the first section 40 displays a live ultrasound image 72 and the second section 42 displays an archived image 74. The images 72 and 74 correspond to an in an arrangement order of the plurality of past images displayed as the thumbnail list in the first display (as described in [0032], the archived images 82 are arranged as thumbnail images, wherein the archived images 82 are images from some or all previous scans for the particular anatomy being examined and are organized by the date acquired, with this “archived images 82 for the selected portion 78 are automatically accessed and displayed” and are “selectable” in order to enlarge them for placement in the past image section 42 [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention to modify the ultrasound diagnostic system of Kim so as to incorporate a second display displaying a current image and past image adjacent to each other, in an arrangement order of the plurality of past images displayed as the thumbnail list in the first display as disclosed in Halmann, in order to “allow a user (e.g., a doctor) to compare past studies with current images to verify treatment progress” [0039].
The combination of Kim and Halmann does not disclose “wherein the workstation-side processor is configured to automatically determine the transition time on the basis of a plurality of the transition times in a plurality of times of past ultrasound diagnosis”.  
However, Reicher, also in the field of medical imaging display, does teach “wherein the workstation-side processor is configured to automatically determine the transition time on the basis of a plurality of the transition times in a plurality of times of past ultrasound diagnosis” (“the user preferences and rules database 124 may include “display rules” that may indicate ways images and/or image series are to be displayed in user interfaces of the system. For example, an image or exam 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application to modify the combination of Kim and Halmann so as to incorporate basing the 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kim. Likewise, Kim further discloses wherein the workstation-side processor is configured to set time input by the operator via the36 input unit as the transition time (as described in [0146]-[0148], the “user interface unit 220 may output an edit menu 1030” [0146], wherein the user interface corresponds to input device 50 [0076], and the time is set by the user manipulating the edit menu and moving the images to time intervals).  
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kim. Likewise, Kim further discloses wherein the ultrasound diagnostic device has an ultrasound diagnostic device-side processor (“FIG. 10 illustrates a first screen 1000 displayed by the display unit 230 according to a control of the controller 210” [0145], wherein “user interface unit 220 may output an edit menu 1030” [0146] and “controller 210 may then control playback of an ultrasound moving image produced based on a plurality of second ultrasound images corresponding to a plurality of selected markers, through the edit menu” [0149]) configured to set a transition time taken until the first display of the workstation-side display unit transitions to the second display (via the edit menu 1030, first image 1021 and second image 1022 are placed on a time-line at respective time intervals 1031 and 1033 in order to provide a transition time between the first and third images as described in [0146]-[0148]), and 
wherein the ultrasound diagnostic device-side processor is configured to make the display in the workstation-side display unit automatically transition from the first display to the second display after elapse of the transition time from a time point when the first display is performed (as described in [0147]-[0150], this assignment of time intervals allows for the creation of a moving image that 
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kim. Likewise, Kim further discloses wherein the ultrasound diagnostic device-side processor is configured to set a set time input by the operator via the input unit as the transition time (as described in [0146]-[0148], the “user interface unit 220 may output an edit menu 1030” [0146] and the control 210 controls playback of the moving image which is made up of the images assigned at time intervals [0149], wherein the user interface corresponds to input device 50 [0076], and the time is set by the user manipulating the edit menu and moving the images to time intervals [0146]-[0148]).  
In regard to claim 7, the combination of Kim and Halmann does not disclose the ultrasound diagnostic device-side processor is configured to determine the transition time on the basis of a plurality of the transition times in a plurality of times of past ultrasound diagnosis.  
However, Reicher does teach the ultrasound diagnostic device-side processor is configured to determine the transition time on the basis of a plurality of the transition times in a plurality of times of past ultrasound diagnosis (“the user preferences and rules database 124 may include “display rules” that may indicate ways images and/or image series are to be displayed in user interfaces of the system. For example, an image or exam matching particular criteria in the display rules may be displayed with a certain pixel window level or width (similar to brightness and contrast), in color, based on a certain color map, opacity map, or other image characteristics. Display rules may be user-defined allowing the user to determine the timing, positioning, and size of displayed selected/comparison images” [0417], wherein the timing pertains to the display of the sequence of images [0417], wherein the display rules are received by “electronic device” and the particular criteria of the display rules are based on previously set display preferences with respect to previously acquired medical images, and particular display rules are 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate basing the transition time on a plurality of the transition times in a plurality of times of past ultrasound diagnosis in order to improve efficiency and replicability.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kim. Likewise, Kim further discloses wherein, in a case where information indicating that the transition time taken until the first display transitions to the second display is changed is input by the operator via the input unit, the workstation-side processor is configured to shorten or extend a time taken for transition from a time point during the first display to the second display in the workstation-side display unit (as described in [0147]-[0151], time intervals for each ultrasound image are assigned by the user by placing them along the timeline of the edit time 1030, specifically first ultrasound image 1021 at time interval 1031 and second ultrasound image 1022 at time interval 1033, and by moving the images to different positions along the timeline would allow for the shortening or changing of transition times based on the image being moved closer or further to the preceding or subsequent images on the timeline).
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kim. Likewise, Kim further discloses wherein, in a case where information indicating that the second display is made to transition to the first display is input by the operator via the input unit, the workstation-side processor is configured to make the second display in the workstation-side display unit transition to the first display (as described in [0146]-[0150], the user uses user interface 220, which is controlled by the controller 210, to assign the images to specific time-intervals along a timeline and uses the example of having the first ultrasound transition to the second ultrasound image by assigning the images to .  
Response to Arguments
Applicant’s arguments, see Remarks page 7-9, filed 01/03/2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered however, the examiner finds them partially persuasive. 
In regard to claim 1, the examiner respectfully agrees that the references of Kim and Halmann do not teach “wherein, the workstation-side processor is configured to automatically determine the transition time on the basis of a plurality of the transition times in a plurality of past ultrasound diagnosis”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Reicher et al. (US 2017/0038951), hereinafter “Reicher”.
The examiner respectfully asserts that Reicher discloses “wherein, the workstation-side processor is configured to automatically determine the transition time on the basis of a plurality of the transition times in a plurality of past ultrasound diagnosis”. Specifically, Reicher discloses “the user preferences and rules database 124 may include “display rules” that may indicate ways images and/or image series are to be displayed in user interfaces of the system. […] Display rules may be user-defined allowing the user to determine the timing, positioning, and size of displayed selected/comparison images” [0417], wherein the timing pertains to the display of the sequence of images [0417]. In order for the display rules to allow the user to determine the timing of the displayed sequence of selected comparison images, under broadest reasonable interpretation, the processor had to have determined the transition time between images. Additionally, in regard to automatically determining the transition time on the basis of a plurality of transition times in a plurality of past ultrasound diagnosis, Reicher discloses “In various embodiments, systems and methods are disclosed for matching related medical 
The examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: 
Sagawa (US 2009/0080744) pertaining to dual display of a current and past images and 
Zhao et al. (US 2014/0143710) pertaining to display of multiple images and a thumbnail list of the displayed images.
Shimizu et al. (US 2005/0177391) pertaining to “The analyzing means 21 analyzes the presence of correlation between the data by determining the correspondence between the transition of the data with time and a plurality of predetermined transition patterns” [Abstract]. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        


/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793